Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Weigel in view of Edelin (PGPub 2020/0114992).
Regarding claims 16, 25, and 28, Weigel teaches a work machine (tracked vehicle/excavator, see para [0006]) comprising a drive assembly including: an electric motor 11; an idler wheel 7; a drive track 1 engaged with the idler wheel; and a linear actuator 2, 3, 11-13 (see Figure 2), driven by the electric motor 11, coupled to the idler wheel, and movable through a range of positions for controlled, variable track tension.  Each position of the linear actuator is associated with a different tension of the drivable track.  A controller is configured to determine a torque output of the electric motor and configured to determine the actual tension of the drivable track based on the torque output of the electric motor (see para [0005]).  
Weigel lacks a teaching to measure engine torque output and adjust the actual tension of the track bawsed on the engine torque output.
Edelin teaches a track tensioning structure and tension control strategy that includes measuring engine torque and using the measured engine torque as a basis for controlling the tensioner (see para [0042], lines 1-8).
It would have been obvious to one of ordinary skill in the art before applicant’s effective filing date to control the tensioner of Weigel at least in part based on engine torque, as taught by Edelin, in order to effectively control the position of the tensioner based on relevant data.
Regarding claims 17 and 27, the linear actuator of the combination is controlled by adjusting current to an electric motor and acts on an idler wheel engaged with an elastomeric track (Weigel teaches the drivable track is an elastomeric material, rubber, see para [0007], lines 5-6)).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weigel in view of Davis (5,372,212).
Weigel teaches all of the claimed elements except for signals to the electric motor to move the linear actuator based on a brake pedal position.
  Davis teaches a tracked vehicle having a suspension with track tension adjustment based on detected movement of brake levers (see col. 4, line 61 to col.5, line 9).
It would have been obvious to one of ordinary skill in the art to control the track tensioning actuator of Weigel based on brake pedal position, as taught by Davis, in order to take up slackness in the track upon braking.
Regarding claim 22, the actuator of Weigel is controlled by adjusting current input. 
Allowable Subject Matter
Claims 1, 2, 6, 10, 12, 23, 24, and 29-37 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 16, 17, 21, 22, 25, 27, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bodin teaches using sensed brake pedal position in determining target track tension.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
/ab/